In two related child protective proceedings pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from stated portions of an order of fact-finding and disposition of the Family Court, Suffolk County (Freundlich, J), entered October 27, 2006, which, after a hearing, inter alia, found that she neglected the subject children and required all visitation between her and the children to be supervised.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court’s determination regarding issues of credibility is entitled to great weight on appeal (see Matter of Erich J., 22 AD3d 849, 850 [2005]). Here, the Family Court’s determination that the mother neglected the subject children is supported by a preponderance of the evidence, which demonstrated that the children’s physical, mental, or emotional condition was impaired or was in imminent danger of becoming impaired as a result of the mother’s bizarre and paranoid behavior (see Family Ct Act § 1046 [b] [i]; Matter of Angel Marie L., 5 AD3d 773 [2004]; Matter of Krewsean S., 273 AD2d 393 [2000]; Matter of Caress S., 250 AD2d 490 [1998]; Matter of Zariyasta S., 158 AD2d 45 [1990]; Matter of Danielle M., 151 AD2d 240 [1989]).
The mother’s remaining contentions are without merit. Skelos, J.P., Santucci, Lifson and Carni, JJ., concur.